Citation Nr: 1402856	
Decision Date: 01/23/14    Archive Date: 01/31/14

DOCKET NO.  06-23 265	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Boise, Idaho



THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU) by reason of service-connected disability. 



REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

M. Mac, Counsel


INTRODUCTION

The Veteran served on active duty from July 1976 to August 1977. 

The Veteran raised a claim for a TDIU rating in February 2011 as part of his claim for a higher rating for the service-connected low back disability.  The TDIU claim is before the Board under Rice v. Shinseki, 22 Vet. App. 447 (2009).  

In April 2013, the Board denied the Veteran's claim for a rating in excess of 20 percent for the service-connected low back strain prior to March 2012 and 40 percent beginning in March 2012 and this issue is no longer in appellate status.  

In May 2011 and in February 2012 the Board remanded the issue of entitlement to a TDIU rating for further development.  

In September 2013, the Veteran appeared at a hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is in the record. 

A review of the Virtual VA paperless claims processing system includes VA medical records from 2008 to 2012.  Other documents on the Virtual VA paperless claims processing system are either duplicative of the evidence of record or are not pertinent to the present appeal.  The Veterans Benefits Management System does not include any documents.   

The issue of entitlement to a TDIU rating on an extraschedular basis is being remanded to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

The Veteran does not meet the legal criteria of 38 C.F.R. § 4.16(a) for the assignment of a TDIU rating on a schedular basis. 


CONCLUSIONS OF LAW

The schedular criteria for the assignment of a TDIU rating have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.16 (2013). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A and implemented in part at 38 C.F.R. § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.  

The Veteran does not meet the threshold disability percentage requirements for an award of a TDIU rating on schedular basis pursuant to 38 C.F.R. § 4.16(a); therefore, the law and not the facts are dispositive, and the provisions of the VCAA do not apply.  Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001). 


TDIU Claim

A total disability rating may be assigned where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disability; provided that, in pertinent part, if there is only one such disability, the disability shall be rated at 60 percent or more, and that, if there are two or more disabilities, there shall be at least one disability rated 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more. 38 C.F.R. §§ 3.340, 3.341(a), 4.16(a).

For the above purpose of one 60 percent disability, or one 40 percent disability in combination, the following will be considered as one disability: (1) Disabilities of one or both upper extremities, or of one or both lower extremities, including the bilateral factor, if applicable, (2) disabilities resulting from common etiology or a single accident, (3) disabilities affecting a single body system, e.g. orthopedic, digestive, respiratory, cardiovascular-renal, neuropsychiatric, (4) multiple injuries incurred in action, or (5) multiple disabilities incurred as a prisoner of war. 

Where these percentage requirements are not met, entitlement to a total rating based on individual unemployability on an extraschedular basis may be considered when the claimant is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities.  See 38 C.F.R. § 4.16(b).

Total disability will be considered to exist when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340.  

If the total rating is based on a disability or combination of disabilities for which the Schedule for Rating Disabilities provides an evaluation of less than 100 percent, it must be determined that the service-connected disabilities are sufficient to produce unemployability without regard to advancing age or intercurrent disability.  
38 C.F.R. §§ 3.341, 4.19.  

In evaluating total disability, full consideration must be given to unusual physical or mental effects in individual cases, to peculiar effects of occupational activities, to defects in physical or mental endowment preventing the usual amount of success in overcoming the handicap of disability and to the effects of combinations of disability.  38 C.F.R. § 4.15.

In this matter, the Veteran has been granted service connection for the following disabilities: low back strain with degenerative changes, rated as 20 percent disabling prior to March 20, 2012 and 40 percent beginning on that date; the residuals of left ulnar nerve injury, rated as 10 percent disabling; degenerative changes of the lumbar spine with numbness in the left lower extremity associated with low back strain with degenerative changes, rated as 10 percent disabling; depressive disorder rated as 10 percent disabling; and arthritis of the left elbow rated as 10 percent disabling.  

The combined rating is 40 percent prior to July 15, 2005, 50 percent prior to March 20, 2012, and 60 percent beginning on that date.  Thus, the threshold schedular percentage requirements for a TDIU rating have not been met by the evidence.  See 38 C.F.R. §§ 3.340, 3.341, 4.16(a).  

More specifically, the Veteran does not have at least one disability that is rated at 40 percent or more with additional service-connected disability sufficient to establish a combined rating of 70 percent or more, nor may a combination of his disabilities be considered one disability under 38 C.F.R. § 4.16(a).  The Veteran does not contend otherwise. 

The Board therefore finds that the Veteran's claim for a TDIU rating on a schedular basis is legally insufficient.  Sabonis v. Brown, 6 Vet. App. 426 (1994).  

Accordingly, the Veteran's claim for a TDIU rating on a schedular basis must be denied by law.  


ORDER

Entitlement to a TDIU rating under 38 C.F.R. § 4.16(a) is denied by operation of law. 



REMAND

The Board must consider whether an extraschedular evaluation is warranted in this case.  However, an extraschedular rating cannot be assigned by the Board in the first instance.  

Rather, the Board must specifically adjudicate whether to refer a case for such an evaluation when the issue is either raised by the claimant or is reasonably raised by the evidence of record.  See Barringer v. Peake, 22 Vet. App. 242 (2008). 

Significantly, the examiner at the time of the VA examination in March 2012 opined that the Veteran was unemployable due to his service-connected thoracolumbar spine condition.  

The Board therefore finds that referral for extraschedular consideration is warranted here. 38 C.F.R. § 4.16(b).

Accordingly, this remaining matter is REMANDED for the following action:

1.  The RO should take appropriate steps to contact the Veteran, and, with his assistance, identify any outstanding records of pertinent medical treatment from VA or private health care providers.  With the Veteran's assistance copies of any pertinent records should be obtained and added to the claims file, to specifically include treatment records by VA in Spokane, Washington; Seattle, Washington; and Pocatello, Idaho from March 2012 to the present.  See September 2013 Board hearing transcript page 23. Follow the procedures for obtaining the records set forth by 38 C.F.R. § 3.159(c).  If VA attempts to obtain any outstanding records which are unavailable, the Veteran should be notified in accordance with 38 C.F.R. § 3.159(e).  
The Veteran in the regard should be notified that he may submit medical evidence or clinical records to support his claim for a TDIU rating on an extraschedular basis.

2.  The RO then should submit the claim for a TDIU rating under 38 C.F.R.§ 4.16(b) to the Director, Compensation Service for consideration of whether a TDIU rating is assignable on an extraschedular basis.

3. The RO then should review the claim remaining on appeal in light of all the evidence of record. If any benefit sought on appeal remains denied, then the Veteran and his representative should be furnished a fully responsive Supplemental Statement of the Case and afforded a reasonable opportunity for response.   

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).


______________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals

Department of Veterans Affairs


